The Honorable Lloyd Farrar Mayor P.O. Box 3 Lavaca, AR 72941
Dear Mayor Farrar:
You have requested an opinion of this office under the authority granted in A.C.A. 25-19-105(c)(3)(B) (Supp. 1987), a provision of the Arkansas Freedom of Information Act (FOIA).  You have asked, specifically, whether the job application and personnel file of the police chief is available for public inspection and copying as governed by the FOIA.
With regard to job applications, this office has previously opined that job applications are available for public inspection.  SEE Attorney General Opinion Numbers 87-70, 87-108, 87-154 and 87-189.
With regard to the release of the chief's personnel file, not having reviewed the actual file, I lack sufficient information to determine whether the file contains information which, if released, would constitute a clearly unwarranted invasion of personal privacy.  Opinion Number 87-115 does provide, however, some general guidelines regarding the type of information which is exempt under the invasion of privacy provision of the FOIA.  I am attaching a copy of the opinion for your convenience.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.